FILED
                            NOT FOR PUBLICATION                             JUN 24 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



MARCUS WEATHERSPOON,                             No. 08-16582

               Petitioner - Appellant,           D.C. No. 3:04-CV-00664-RLH

  v.
                                                 MEMORANDUM *
E.K. McDANIEL, Warden, and BRIAN
SANDOVAL,

               Respondents - Appellees.



                    Appeal from the United States District Court
                             for the District of Nevada
                      Roger L. Hunt, Chief Judge, Presiding

                              Submitted June 15, 2011 **

Before:        CANBY, O’SCANNLAIN, and FISHER, Circuit Judges.

       Nevada state prisoner Marcus Weatherspoon appeals from the district

court’s order denying his 28 U.S.C. § 2254 habeas petition. We have jurisdiction

under 28 U.S.C. § 2253, and we affirm.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Weatherspoon contends that his trial lawyer rendered ineffective assistance

by failing to call Gloria Banks as a witness. The Nevada Supreme Court denied

this claim, holding that Weatherspoon failed to demonstrate that his counsel acted

unreasonably. The record shows that the state court did not unreasonably apply

Strickland v. Washington, 466 U.S. 668 (1984). See 28 U.S.C. § 2254(d)(1).

Weatherspoon is therefore not entitled to habeas relief. See Harrington v. Richter,

131 S. Ct. 770, 785-87 (2011).

      Weatherspoon’s motion to supplement the record is denied.

      AFFIRMED.




                                         2                                   08-16582